DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because lines 8-9 recite “….wherein the flexible portion of the straight section retains the pre-determined curvature upon removing the straight section from the shaping member”, which implies that the section is both curved and straight at the same time.   Claims 2-4 are rejected because they depend from claim 1.
Claim 1 is also indefinite in line 9 because we do not know if “…upon removing the straight section from the shaping member” is an actual method step or intended use.
Claim 2
Claim 3 recites the limitation "the anchoring portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “the flexible portion”.
Claim 3 is further rejected because it is not clear if the shaping member stays with the flexible portion during insertion of the shaping member or during insertion into the body, and if this step is related to the method of forming.  
Claim 6 is indefinite because it is not clear what the rigid insert is inserted into or through, as well as what structure is implied.  
Claim 7 is indefinite because it is not clear if the member stays with the flexible portion during insertion of the member or during insertion into the body, and if this step is related to the method of forming.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsueh et al. (Hsueh), US 2015/0231368 A1.
Regarding claim 1, Hsueh discloses a method for forming a catheter (helix needle, P0090, and shown in Figs. 21A-D) comprising: coupling a straight section (straight section is the portion of the helix needle that is wrapped onto a mandrel 2001, P0090) of a catheter with a shaping member (mandrel 2001, P0090) having a curved 
Regarding claim 4, Hsueh discloses the method of any one of claim 1, wherein the shaping member is a jacket (mandrel 2001 supports the sides of the tube to reduce ovalization, P0090, and thus is a jacket) for shaping the flexible portion.
Regarding claim 5, Hsueh discloses a method for forming a catheter comprising (claim limitations are mapped as above for claim 1, unless otherwise noted below): providing an elongated tube (hypotube, P0090) having pathway (pathway is the lumen within the hypotube) extending therethrough and a flexible portion; engaging a shaping member provided with curved configuration (mandrel has a curved configuration, see Fig. 21A, and is shaped like a rod) to the flexible portion of the tube to provide the 
Regarding claim 8, Hsueh discloses the method of any one of claim 5, wherein the member is a jacket (mandrel 2001 supports the sides of the tube to reduce ovalization, P0090, and thus is a jacket) for shaping the flexible portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                             
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783